Exhibit 10.1

Summary of Compensation for Named Executive Officers

All of the executive officers of Cheniere Energy, Inc. (“Cheniere”) are “at
will” employees and none of them has an employment or severance agreement, other
than as provided under the Cheniere Energy, Inc. Amended and Restated 2003 Stock
Incentive Plan. The unwritten arrangements under which Cheniere’s executive
officers are compensated include:

 

  •   a salary, reviewed annually by the Compensation Committee of the Board of
Directors of Cheniere;

 

  •   eligibility for a discretionary annual cash bonus, as determined by the
Compensation Committee;

 

  •   eligibility for awards under Cheniere’s Amended and Restated 2003 Stock
Incentive Plan, as determined by the Compensation Committee;

 

  •   health, life, disability and other insurance and/or benefits; and

 

  •   vacation, paid sick leave and all other employee benefits.

On January 5, 2007, Cheniere’s Compensation Committee approved base salary
increases for all of Cheniere’s executive officers, effective as of January 1,
2007. In addition, the Compensation Committee approved a bonus payment for each
executive officer with respect to the year ended December 31, 2006 (the “2006
Bonus Amount”). The 2006 Bonus Amount will be paid in restricted shares of
Cheniere’s common stock to be issued on January 12, 2007 (the “Date of Grant”).
The number of restricted shares to be issued will be determined based on a 25%
discount to the closing price of the Company’s common stock as reported on the
American Stock Exchange on the Date of Grant. Vesting will occur for one-third
of the restricted shares on each anniversary of the Date of Grant beginning on
the first anniversary of the Date of Grant. The following table sets forth the
2007 annual base salary and the 2006 Bonus Amounts for each of Cheniere’s
principal executive officer, principal financial officer and the other executive
officers named in the Summary Compensation Table in our Proxy Statement filed in
2006:

 

Executive Officer

  

2007 Annual

Base Salary

   2006 Bonus
Amount

Charif Souki

Chairman and Chief Executive Officer

   $ 577,500    $ 1,718,750

Stanley C. Horton

President and Chief Operating Officer

   $ 446,250    $ 1,062,500

Walter L. Williams

Vice Chairman

   $ 262,500    $ 468,750

Don A. Turkleson

Senior Vice President and Chief Financial Officer

   $ 262,500    $ 468,750

Keith M. Meyer

Senior Vice President, Marketing

   $ 262,500    $ 468,750